DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reopening of Prosecution after Appeal Brief
In view of the Appeal Brief filed on 07/05/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DERRICK W FERRIS/           Supervisory Patent Examiner, Art Unit 2411                                                                                                                                                                                             

Response to Arguments
Applicant’s arguments, filed 07/05/2022, with respect to the rejection(s) of claim(s) 1-8 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,511,428 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
In the following table, feature-by-feature comparisons are provided between the independent claims 1, 3, 5 and 7 of instant application and their corresponding conflicting claims in US 10,511,428 B2. The comparisons show that the features of the independent claims of instant application are patentably indistinct from the features of their conflicting claims in US 10,511,428 B2 and thus must be double patenting rejected.

Instant Application
US Patent No. 10,511,428 B2
Claim 1. A method of reporting channel characteristics of at least two component carriers to at least one base station in a wireless communication, the method comprising:
performing periodic channel state information (CSI) reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs),

wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe,

if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the performing periodic CSI reporting comprises transmitting a CSI report having a higher priority among the first CSI report and the second CSI report, and



if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the performing periodic CSI reporting comprises transmitting a CSI report corresponding to a primary cell among the first CSI report and the second CSI report.

Claim 1. A method of reporting channel characteristics of at least two component carriers to at least one base station in a wireless communication, the method comprising: 
performing periodic channel state information (CSI) reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs), 
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe, 

if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the performing periodic CSI reporting comprises transmitting a CSI report having a higher priority among the first CSI report and the second CSI report, 

wherein a highest priority is assigned to a report type including wideband precoding matrix indicator (PMI), and 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the performing periodic CSI reporting comprises transmitting a CSI report corresponding to a primary cell among the first CSI report and the second CSI report.
Claim 3. A subscriber station for reporting channel characteristics of at least two component carriers to at least one base station in a wireless communication network, the subscriber station comprising:
a transmitter configured to transmit periodic channel state information (CSI) reports; and a controller configured to perform periodic CSI reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs),
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe,
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the controller is configured to cause the transmitter to transmit a CSI report having a higher priority among the first CSI report and the second CSI report, and


if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the controller is configured to cause the transmitter to transmit a CSI report corresponding to a primary cell among the first CSI report and the second CSI report.

Claim 3. A subscriber station for reporting channel characteristics of at least two component carriers to at least one base station in a wireless communication network, the subscriber station comprising: 
a transmitter configured to transmit periodic channel state information (CSI) reports; and a controller configured to perform periodic CSI reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs), 
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe, 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the controller is configured to cause the transmitter to transmit a CSI report having a higher priority among the first CSI report and the second CSI report, 
wherein a highest priority is assigned to a report for a wideband precoding matrix indicator (PMI), and 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the controller is configured to cause the transmitter to transmit a CSI report corresponding to a primary cell among the first CSI report and the second CSI report. 
Claim 5. A method for receiving channel characteristics of at least two component carriers from a subscriber station in a wireless communication, the method comprising:
receiving periodic channel state information (CSI) reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs),
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe,
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the receiving periodic CSI reporting comprises receiving a CSI report having a higher priority among the first CSI report and the second CSI report, and


if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, receiving one of the first CSI report and the second CSI report comprises receiving a CSI report corresponding to a primary cell among the first CSI report and the second CSI report.

Claim 5. A method for receiving channel characteristics of at least two component carriers from a subscriber station in a wireless communication, the method comprising: 
receiving periodic channel state information (CSI) reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs), 
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe, 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the receiving periodic CSI reporting comprises receiving a CSI report having a higher priority among the first CSI report and the second CSI report, 
wherein a highest priority is assigned to a report for a wideband precoding matrix indicator (PMI), 
and if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, receiving one of the first CSI report and the second CSI report comprises receiving a CSI report corresponding to a primary cell among the first CSI report and the second CSI report. 
Claim 7. A base station for receiving channel characteristics of at least two component carriers from at least one subscriber station in a wireless communication network, the base station comprising:
a transceiver configured to receive channel state information (CSI) reports; and a controller configured to perform evaluation of CSI reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs),
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe,
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the transceiver is configured to receive a CSI report having a higher priority among the first CSI report and the second CSI report, and


if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the transceiver is configured to receive a CSI report corresponding to a primary cell among the first CSI report and the second CSI report.

Claim 7. A base station for receiving channel characteristics of at least two component carriers from at least one subscriber station in a wireless communication network, the base station comprising: 
a transceiver configured to receive channel state information (CSI) reports; and a controller configured to perform evaluation of CSI reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs), 
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe, 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the transceiver is configured to receive a CSI report having a higher priority among the first CSI report and the second CSI report, 
wherein a highest priority is assigned to a report for a wideband precoding matrix indicator (PMI), 
and if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the transceiver is configured to receive a CSI report corresponding to a primary cell among the first CSI report and the second CSI report. 




Note that the table above only compared the conflicting independent claims. The dependent claims 2, 4, 6 and 8 in instant application also have their conflicting claims in US 10,511,428 B2 and thus are rejected on a similar fashion as that in the table above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3, 5 and 7  is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Choudhury et. al. (US 2012/0140708 A1, Choudhury hereinafter).

Choudhury discloses “Prioritizing multiple channel state information (CSI) reporting with carrier aggregation” (Title) where “a method for reporting uplink control information (UCI) on a user equipment (UE) is described” [0018] lines 1-2, in a “wireless communication system 100” shown in Fig.1.

Choudhury’s disclosure comprises the following features:

With respect to independent claims 1, 3, 5 and 7:

Regarding claim 1, A method of reporting channel characteristics of at least two component carriers to at least one base station in a wireless communication, the method comprising: 
performing periodic channel state information (CSI) reporting (e.g. “FIG. 2 is a block diagram illustrating transmissions from a user equipment (UE) 204 to an eNode B 202 during a subframe” [0069]. Moreover, “The physical uplink control channel (PUCCH) symbol 224 may include uplink control information (UCI) 228a. The uplink control information (UCI) 228a may include a periodic channel state information (CSI) report 236a. A channel state information (CSI) report 236 refers to the channel state information (CSI) of each of the downlink component carriers (CCs) 108. The periodic channel state information (CSI) report 236a may include a channel quality indicator (CQI) 230a, a precoding matrix indicator (PMI) 232a, and/or a rank indication (RI) 234a”, which transmission of periodic CSI report 236a to the eNodeB 202 or the base station is considered as performing periodic CSI reporting) regarding the at least two component carriers (e.g. aforesaid downlink component carriers 108 shown in Fig. 1. Furthermore, “With the introduction of multiple component carriers (CCs) 108 or cells 185 in Rel-10 or LTE-Advanced (LTE-A), the amount of channel state information (CSI) that needs to be reported can increase significantly, since the channel state information (CSI) report 236 for each of the component carriers (CCs) 108 or cells 185 needs to be reported. However, the physical uplink control channel (PUCCH) may only be able to support transmission of one channel state information (CSI) report 236 for one component carrier (CC) 108 or cell 185” [0076]) on at least two individually configured physical uplink control channels (PUCCHs) (e.g. “In 3GPP Long Term Evolution (LTE) Release-10 (LTE-A or Advanced EUTRAN), carrier aggregation was introduced. Carrier aggregation may also be referred to as cell aggregation. Carrier aggregation is supported in both the uplink and the downlink with up to five component carriers (CCs) 106, 108, also known as cells 185. Each component carrier (CC) 106, 108 or cell 185 may have a transmission bandwidth of up to 110 resource blocks (i.e., up to 20 megahertz (MHz)). ….. A user equipment (UE) 104 may simultaneously receive and/or transmit on one or multiple component carriers (CCs) 106, 108 or cells 185, depending on the capabilities of the user equipment (UE) 104” [0055], which transmitting on multiple CCs 106 is associated with at least two individually configured PUCCHs. In addition, “It has been agreed that for periodic CQI/PMI/RI 141 reporting for carrier aggregation, the configuration of different (in time) physical uplink control channel (PUCCH) resources for reports for each component carrier (CC) 106, 108 or cell 185 is supported” [0066]), 
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe (e.g. Fig. 12, step 1202 or equivalently “The user equipment (UE) 104 may detect 1202 a collision of multiple channel state information (CSI) reports 236 corresponding to multiple component carriers (CCs) 108 or cells 185 that are scheduled to be reported in the same subframe 654. The user equipment (UE) 104 may then apply 1204 feedback content prioritization (i.e., one or more of the methods discussed above in relation to FIGS. 5, 7, 9 and 11) to the multiple channel state information (CSI) reports 236. The feedback content is thus prioritized based on different criteria (e.g., rank indication (RI) 234 has higher priority compared to CQI/PMI, wideband CQI/PMI has higher priority compared to sub-band CQI 230, original information has higher priority compared to differential information, longer period feedback has higher priority compared to shorter period feedback and the first codeword has higher priority compared to later codewords)” [0122], which RI is considered as a first report type and which CQI is considered as a second report type, wherein the priority rule is based on the report type. The CSI report with the first report type RI is considered as the first CSI report and the CSI report with the second report type CQI is considered as the second CSI report), 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the performing periodic CSI reporting comprises transmitting a CSI report having a higher priority among the first CSI report and the second CSI report (e.g. Fig. 12, step 1208 or equivalently “The user equipment (UE) 104 may next determine 1206 whether a single channel state information (CSI) report 236 or multiple channel state information (CSI) reports 236 are identified as having the highest priority. If only a single channel state information (CSI) report 236 is identified as having the highest priority, the user equipment (UE) 104 may transmit 1208 the single channel state information (CSI) report 236 with the highest priority on the physical uplink control channel (PUCCH)” [0123]. Note that a single CSI report having the highest priority implies a CSI report having a higher priority among the first CSI report and the second CSI report), and 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the performing periodic CSI reporting comprises transmitting a CSI report corresponding to a primary cell among the first CSI report and the second CSI report (e.g. Fig. 12, step 1210 or equivalently “If multiple channel state information (CSI) reports 236 are identified as having the highest priority, the user equipment (UE) 104 may apply 1210 radio resource control (RRC) configured prioritization to the multiple channel state information (CSI) reports 236 identified as having the highest priority. In radio resource control (RRC) configured prioritization, the rank indication (RI) 234 of a primary component carrier (PCC) 108a is prioritized over the rank indication (RI) 234 of a secondary component carrier (SCC) 108b…..The user equipment (UE) 104 may then transmit 1208 the single channel state information (CSI) report 236 with the highest priority on the physical uplink control channel (PUCCH)” [0123]. Furthermore, “In LTE-A, the component carriers (CCs) 106, 108 are referred to as cells 185. If carrier aggregation is configured, a user equipment (UE) 104 may have multiple serving cells: a primary cell (PCell) 185a and one or more secondary cells (SCell) 185b” [0064]. Note that aforesaid multiple CSI reports having the highest priority is equivalent to priorities allocated to multiple CSI reports are the same. Thus, when priorities of multiple CSI reports comprising the first report type of the first CSI report and the second report type of the second CSI report are the same, the CSI report of a primary component carrier (PCC) or a primary cell (as mentioned above and also as shown in Fig. 1, a primary component carrier is associated with a primary cell PCell) among the first CSI report and the second CSI report is transmitted). 

Regarding claim 3, A subscriber station (e.g. Fig. 13, “UE 1304”) for reporting channel characteristics of at least two component carriers to at least one base station in a wireless communication network, the subscriber station comprising: 
a transmitter (Fig. 13, “transmitter 1372) configured to transmit periodic channel state information (CSI) reports (e.g. Fig. 2, “Periodic channel State Information (CSI) Report 236a”); and 
a controller (Fig. 13, “Processor 1354” or equivalently “the user equipment (UE) 1304 includes a processor 1354 that controls operation of the user equipment (UE) 1304” [0124] lines 4-6. Furthermore, “the term ‘processor’ should be interpreted broadly to encompass a general purpose processor, a central processing unit (CPU), ……, a controller, a microcontroller” [0133] lines 1-4) configured to perform periodic CSI reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs), 
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe, 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the controller is configured to cause the transmitter to transmit a CSI report having a higher priority among the first CSI report and the second CSI report, and 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the controller is configured to cause the transmitter to transmit a CSI report corresponding to a primary cell among the first CSI report and the second CSI report (e.g. Note that the remainder of the claim above is similar to claim 1 except that it is an Apparatus claim instead of a method claim of claim 1, and thus the same reasoning as applied to claim 1 applies here as well). 

Regarding claim 5, A method for receiving channel characteristics of at least two component carriers from a subscriber station in a wireless communication, the method comprising: 
receiving periodic channel state information (CSI) reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs), 
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe, 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the receiving periodic CSI reporting comprises receiving a CSI report having a higher priority among the first CSI report and the second CSI report, and 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, receiving one of the first CSI report and the second CSI report comprises receiving a CSI report corresponding to a primary cell among the first CSI report and the second CSI report (e.g. Note that this claim is similar to claim 1 except that it is a method claim performed by a base station whereas claim 1 is a method claim performed by an UE. Since UE reporting CSI to base station is equivalent to base station receiving the CSI from the UE, the same reasoning as applied to claim 1 applies here as well). 

Regarding claim 7, A base station (e.g. Fig. 14, “eNodeB 1402”) for receiving channel characteristics of at least two component carriers from at least one subscriber station in a wireless communication network, the base station comprising: 
a transceiver (e.g. Fig. 14, “transceiver 1481”) configured to receive channel state information (CSI) reports; and 
a controller (Fig. 14, “Processor 1478”, wherein “the term ‘processor’ should be interpreted broadly to encompass a general purpose processor, a central processing unit (CPU), ……, a controller, a microcontroller” [0133] lines 1-4) configured to perform evaluation of CSI reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs), wherein, 
in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe, 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the transceiver is configured to receive a CSI report having a higher priority among the first CSI report and the second CSI report, and 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the transceiver is configured to receive a CSI report corresponding to a primary cell among the first CSI report and the second CSI report (e.g. Note that this claim is similar to claim 5 except that it is an Apparatus claim whereas claim 5 is a method claim. Thus, the same reasoning as applied to claim 5 applies here as well). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 4, 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choudhury as applied to claims 1, 3, 5 and 7 above, and further in view of Motorola (R1-106295, 3GPP TSG RAN WG1 #63, Jacksonville, USA, November 15-19, 2010, Motorola hereinafter) and CR0270 (R1-106557, 3GPP TSG-RAN Meeting #63, Jacksonville, USA, November 15-19, 2010, CR hereinafter).

Choudhury discloses the following:

Regarding claim 2, The method of Claim 1, wherein each of the priorities are determined based on classes to which the first CSI report and the second CSI report belong (e.g. “a rank indicator (RI) 234 is considered to be more important than a channel quality indicator (CQI) 230” [0099] lines 8-10, which “more important” is associated with priorities based on classes),
wherein the classes comprise a first class having a highest priority (e.g. aforesaid RI is associated with first class), a third class having a lowest priority (e.g. aforesaid CQI is associated with third class), wherein the first class comprises: a RI report, and wherein the third class comprises: a CQI report.

It is noted that while disclosing priorities of CSI reporting, Choudhury is silent about a second class having a priority that is lower than the first class and is higher than the third class, which however had been known in the art at the time of instant application as shown by Motorola in a disclosure “Periodic CQI reporting for CA” (Title), wherein “if two reports from different CCs collide and have the same periodicity, then priority is determined based on the information contained in the report. The priority order is as follows: report containing RI > report containing wideband PMI only > report containing wideband CQI > report containing subband CQI. If priority is still not resolved, then the report for the CC with the smallest cell index is transmitted” page 2, lines 3-7. Note that aforesaid PMI report is considered as the second class having a priority less than the first class of RI and higher than the third class of CQI.
Thus, it would have been obvious to one of ordinary skill in the art to modify Choudhury’s prioritization with Motorola’s method so that the prioritization is according to 3GPP standard and thus will enhance interoperability of different systems.

It is noted further that when disclosing channel state information report, Choudhury in view of Motorola is silent about the first class comprises: a type 2a report, a type 3 report, a type 5 report and a type 6 report, the second class comprises: a type 2 report, a type 2b report, a type 2c report and a type 4 report, and the third class comprises: a type 1 report and a type 1a report, which however had been known in the art at the time of instant application as provided in CR. Note that page 49 lists various report types - type 1 report , type 1a report, type 2 report, type 2a report, type 2b report, type 2c report, type 3 report, type 4 report, type 5 report and type 6 report. It is a design choice to partition combination of aforesaid various “report types” according to different classes for prioritizing. 
Thus, it would have been obvious to one of ordinary skill in the art to modify Choudhury in view of Motorola’s classes with the techniques provided by CR so that it complies with the 3GPP standard.

Regarding claim 4, The subscriber station of Claim 3, wherein each of the priorities are determined based on classes where the first report type and the second report type belong,
wherein the classes comprise a first class having a highest priority, a third class having a lowest priority, and a second class having a priority that is lower than the first class and is higher than the third class,
wherein the first class comprises: a type 2a report, a type 3 report, a type 5 report and a type 6 report,
wherein the second class comprises: a type 2 report, a type 2b report, a type 2c report and a type 4 report, and
wherein the third class comprises: a type 1 report and a type 1a report (e.g. Note that this claim is similar to claim 2 except that it is an Apparatus claim and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 6, The method of Claim 5, wherein each of the priorities are determined based on classes to which the first CSI report and the second CSI report belong,
wherein the classes comprise a first class having a highest priority, a third class having a lowest priority, and a second class having a priority that is lower than the first class and is higher than the third class,
wherein the first class comprises: a type 2a report, a type 3 report, a type 5 report and a type 6 report,
wherein the second class comprises: a type 2 report, a type 2b report, a type 2c report and a type 4 report, and
wherein the third class comprises: a type 1 report and a type 1a report (e.g. Note that this claim is similar to claim 2 except that receiving CSI by base station is considered here instead of sending CSI by UE, and since transmission by the UE is equivalent to receiving by the base station, the same reasoning as applied to claim 2 applies here as well).

Regarding claim 8, The base station of Claim 7, wherein each of the priorities are determined based on classes to which the first CSI report  and the second CSI report belong,
wherein the classes comprise a first class having a highest priority, a third class having a lowest priority, and a second class having a priority that is lower than the first class and is higher than the third class,
wherein the first class comprises: a type 2a report, a type 3 report, a type 5 report and a type 6 report,
wherein the second class comprises: a type 2 report, a type 2b report, a type 2c report and a type 4 report, and
wherein the third class comprises: a type 1 report and a type 1a report (e.g. Note that this claim is similar to claim 6 except that it is an apparatus claim and thus the same reasoning as applied to claim 6 applies here as well).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411              

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411